    Case 1:19-cr-00302-JPB-CMS Document 13 Filed 08/22/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE UNITED STATES OF AMERICA,                )
                                             )
                                             )     CRIMINAL ACTION
          v.                                 )     INDICTMENT No:
                                             )     19CR00302
                                             )
ORLANDO BUENO HONTIBEROS,                    )
                                             )
          Defendant                          )

                         ENTRY OF APPEARANCE

    COMES NOW Jonathan R. Melnick and enters his name as

attorney of record for the above named Defendant Orlando Bueno

Hontiberos.

    This 21st day of August, 2019.



                                       __/s/_______________________
                                       JONATHAN R. MELNICK
                                       Attorney for the Defendant
                                       GBN 501254
3355 Lenox Rd.
Suite 750
Atlanta, GA. 30326
(404)249-8383
    Case 1:19-cr-00302-JPB-CMS Document 13 Filed 08/22/19 Page 2 of 2



                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE UNITED STATES OF AMERICA,                )
                                             )
                                             )     CRIMINAL ACTION
          v.                                 )     INDICTMENT No:
                                             )     19CR00302
                                             )
ORLANDO BUENO HONTIBEROS,                    )
                                             )
          Defendant                          )

                       CERTIFICATE OF SERVICE

     I do hereby certify that I have served the foregoing Entry
of Appearance on the government and counsel of record through
the court’s CM/ECF filing system: Nicholas.joy@usdoj.gov,
lhodges@lhodgeslaw.com.

    This 21st day of August, 2019.



                                       __/s/_______________________
                                       JONATHAN R. MELNICK
                                       Attorney for the Defendant
                                       GBN 501254
3355 Lenox Rd.
Suite 750
Atlanta, GA. 30326
(404)249-8383
